Citation Nr: 1041995	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  10-26 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether the appellant's annual income was calculated correctly 
for adjustment in death pension benefits on December 1, 2009.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to December 
1946.  He died in November 2008.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The appellant is the surviving spouse of the Veteran.  She 
has been awarded death pension benefits based on the Veteran's 
wartime service.

2.  The appellant's annual income for the period beginning 
December 1, 2009, was incorrectly calculated by the RO as $6,420.  
The correct amount is $6,024.


CONCLUSION OF LAW

The appellant's annual income for the period beginning December 
1, 2009, is $6,024; the RO's calculation of income as $6,420 was 
incorrect.  38 U.S.C.A. §§ 1503, 1541 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from February 1945 to December 
1946.  He died in November 2008.  The appellant is his surviving 
spouse.

Death pension benefits are generally available for surviving 
spouses, as a result of the Veteran's non-service connected 
death.  38 U.S.C.A. § 1541(a) (West 2002).  An appellant is 
entitled to these benefits if the Veteran served for 90 days or 
more, part of which was during a period of war; or, if the 
Veteran served during a period of war and was discharged from 
service due to a service-connected disability or had a disability 
determined to be service connected, which would have justified a 
discharge for disability; and, if the appellant meets specific 
income and net worth requirements.  See 38 U.S.C.A. § 1541; 38 
C.F.R. § 3.3(b)(4) (2010).

A surviving spouse who meets these requirements will be paid the 
maximum rate of death pension, reduced by the amount of countable 
income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23 (2010).  In 
determining income for this purpose, payments of any kind from 
any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.271 (2010).  In determining annual income, all payments of 
any kind or from any source including salary, retirement or 
annuity payments, or similar income, which has been waived, shall 
be included except for listed exclusions.  See 38 U.S.C.A. 
§ 1503(a); see also 38 C.F.R. § 3.271(a).

Exclusions from income include the expenses of the Veteran's last 
illness and burial and for the Veteran's just debts, debts not 
incurred to secure real or personal property, if paid by the 
appellant.  38 C.F.R. § 3.272(h) (2010).  Such expenses may be 
deducted only for the 12-month annualization period in which they 
were paid.  38 C.F.R. § 3.272(h).  Exclusions from income do not 
include Social Security disability benefits.  38 C.F.R. § 3.272.  
Such income is therefore included as countable income.  
Unreimbursed medical expenses, if such expenses are in excess of 
five percent of the maximum income rate allowable, may be 
excluded from an individual's income for the same 12-month 
annualization period, to the extent they were paid.  38 C.F.R. § 
3.272(g)(2)(iii).  A deductible expense would include a 
claimant's payment of a Medicare premium.

The appellant was granted entitlement to improved death pension 
benefits in June 2009.  The maximum annual pension rate (MAPR) 
was at that time, and still is, $7,933.  The letter decision 
noted that she had annual income of $7,180 based on her Social 
Security Administration (SSA) benefits.  She had additional 
income of $255 based on a one-time payment from SSA.  The 
decision also noted that she had deductible expenses of $1,156 
for her Medicare premium payment and that she had paid the 
Veteran's last expenses in the amount of $8,644.  The deductible 
expenses more than equaled her annual income so that she was 
entitled to the full MAPR of $7,933 for the period beginning 
December 1, 2008.  This resulted in monthly payments of $661.  
This was the annual amount of $7,933 divided by 12.

The letter further advised the appellant that her income for the 
period beginning December 1, 2009, was $7,180.  There were no 
other sources of income.  The appellant's Medicare premium of 
$1,156 was again allowed as a deductible expense.  The RO 
determined that the appellant's annual income for the period 
beginning December 1, 2009, was $6,420.  Accordingly, the 
appellant would receive monthly payments of $126 beginning 
December 1, 2009.  This was based on a calculation of $7,933 
minus $6,420 with a balance of $1,513.  The latter balance was 
divided by 12 to equal the monthly payments of $126.

The appellant disagreed with the December 1, 2009, payment amount 
in August 2009.  The RO wrote to her and asked that she provide 
information on any medical expenses she may have paid in the past 
year in October 2009.  She was provided with several VA forms 
designed to elicit specific information on expenses that could be 
used to reduce her countable income.  The appellant did not 
respond to the letter.  

The RO issued a statement of the case (SOC) that again explained 
the bases for how the appellant's death pension payments were 
calculated in April 2010.  The explanations were unchanged from 
those provided in the letter of June 2009.

The Board finds that the RO correctly calculated the appellant's 
annual income for the period beginning December 1, 2009, in the 
amount of $7,180.  This amount is indisputable as it is the 
appellant's annual SSA payment.  The RO also correctly noted that 
the appellant's Medicare premium of $1,156 was a deductible 
expense to be used to reduce her annual income.  However, 
reduction of income by medical expense was not calculated 
correctly.  The RO determined that deducting the $1,156 Medicare 
premium from income resulted in a total of $6,420.  This is 
incorrect.  The deduction of the premium payment results in a 
total of $6,024.  ($7,180 minus $1,156 equals $6,024.)

As demonstrated, her annual income for that period is $6,024 as 
opposed to the $6,420 amount determined by the RO.  This figure 
must be used in calculating her death pension benefit.  To this 
extent her claim is granted.  

(It appears that the RO may have deducted 5 percent of the MAPR 
from the gross medical expenses before calculating the amount of 
income, but such a deduction is not called for by the regulation.  
The provisions of the regulation require that medical expenses 
exceed 5 percent before they qualify as deductions from income, 
but there is no explicit instruction to deduct the 5 percent 
before making the deduction.  38 C.F.R. § 3.272(g).  While the 
regulation could be read in the manner the RO did, it can as 
easily be interpreted in a light more favorable to the claimant-
by not deducting the 5 percent.  Indeed, it merely says that the 
5 percent requirement is just that-a threshold requirement that 
must be met before unreimbursed medical expenses may be 
considered a deduction from income.  The drafters of the 
regulation could have just as easily included an instruction to 
deduct only the unreimbursed medical expenses that exceed 5 
percent of the MAPR, but they did not.  The lack of explicit 
instruction leads to the Board's reading of the regulation in the 
light most favorable to the claimant.)  

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2010)), provides that VA will notify the claimant and the 
claimant's representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  The VCAA also 
requires VA to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  

The appellant was provided general notice on how to establish 
entitlement to death pension benefits in February 2009.  The 
decision letter of June 2009 notified her of her entitlement to 
the benefit and provided an explanation as to how the benefit was 
derived.  She disputed the reduction of her initial benefit 
payment.

The appellant was given the opportunity to provide additional 
information regarding her expenses but did not respond.  The 
facts in this case are not in dispute.  The amount of her annual 
income and the one deductible expense for the period from 
December 1, 2009, are factually established.  Thus, the case 
turns on the application of the law.  As such, the law is clear 
as to how to calculate the amount of annual income.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  

The VA General Counsel has held that the notice and duty to 
assist provisions of the VCAA are inapplicable where, as here, 
undisputed facts render a claimant ineligible for the benefit 
claimed and further factual development could not lead to an 
award.  VAOPGCPREC 5-2004.  As the Board has granted the claim to 
the fullest extent as allowed by law, the notice and duty to 
assist provisions are inapplicable.  See Livesay v. Principi, 15 
Vet. App. 165, 179 (2001); Wensch v. Principi, 15 Vet. App. 362 
(2001).


ORDER

The appellant's annual income for the period from December 1, 
2009, is $6,024; to the extent that the RO calculated a different 
amount, the appeal is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


